     Case 8:20-cr-00146-DOC Document 42 Filed 03/02/21 Page 1 of 1 Page ID #:208


            United States Probation & Pretrial Services
                                                United States District Court
                                                Central District of California
                                                                                                                          03/02/2021
                                                                                                                                DVE



              Kiry K. Gray                                                                             Jeffrey Thomason
District Court Executive / Clerk of Court                                              Acting Chief Probation & Pretrial Services Officer




                                                                        Date: March 1, 2021
                                                                        Re: Release Order Authorization
                                                                        Docket Number: 8:20-CR-00146
                                                                        Defendant: Jason Fong


To Whom It May Concern:

The above-referenced defendant was ordered released on a bond that includes the special
condition of placement into the Location Monitoring Program and RELEASE TO PRETRIAL
SERVICES ONLY. The Location Monitoring Unit has been advised and is available to release
the defendant from custody.

If you determine the bond has been satisfied, please prepare a release order with the RELEASE
TO PRETRIAL SERVICES ONLY box checked for the duty Magistrate Judge’s signature.

                                                                       Sincerely,




                                                                       NICHOLAS WALKER
                                                                       U.S. Probation & Pretrial Services Officer
                                                                       Telephone No. 213-894-3076




George E. Brown, Jr. Federal Building & U.S. Courthouse, 3470 Twelfth Street, Suite 146, Riverside, CA 92501 / 951-328-4494 phone, 951-328-4489
                                                                                fax
